DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a FINAL REJECTION in response to applicant’s claim amendments and arguments filed August 18, 2022.  Claims 11 and 50 are currently amended.  Claims 4-6, 8, 10, 12-18, 20-26, 28-29, 32-49, 51, 53-55, 58, and 59 were previously canceled from consideration.  Claims 1-3, 7, 9, 11, 19, 27, 30, 31, 50, 52, and 56-66 are pending review in this correspondence.

Response to Amendment
	Rejection of claims 1, 2, 7, 9, 19, 31, 50, 52, and 61 as being unpatentable over Lihme (US 2007/0299251 A1) in view of Fulton et al (US 2011/0020919 A1) is maintained in view of applicant’s claim amendments and arguments.
	Rejection of claim 3 as being unpatentable over Lihme (US 2007/0299251 A1) and Fulton et al (US 2011/0020919 A1) in view of Xenopoulos et al (US 2015/0133636 A1) is maintained in view of applicant’s claim amendments and arguments.
Rejection of claim 11 as being unpatentable over Lihme (US 2007/0299251 A1) and Fulton et al (US 2011/0020919 A1) in view of Gjerde et al (US 2001/0042714 A1) is maintained in view of applicant’s claim amendments and arguments.
Rejection of claims 27 and 56 as being unpatentable over Lihme (US 2007/0299251 A1) and Fulton et al (US 2011/0020919 A1) in view of Hori et al (US 2006/0054557 A1) is maintained in view of applicant’s claim amendments and arguments.
Rejection of claims 30 and 57 as being unpatentable over Lihme (US 2007/0299251 A1) and Fulton et al (US 2011/0020919 A1) in view of Kloetzer et al (US 2010/0274046) is maintained in view of applicant’s claim amendments and arguments.
Rejection of claim 63-66 as being unpatentable over Lihme (US 2007/0299251 A1) and Fulton et al (US 2011/0020919 A1) in view of Guidat et al (US 2010/0078086 A1) is maintained in view of applicant’s claim amendments and arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 7, 9, 19, 31, 50, 52, and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lihme (US 2007/0299251 A1) in view of Fulton et al (US 2011/0020919 A1).
With respect to claim 1, Lihme discloses a method for inactivating potential viral contamination in a liquid mixture containing a biopharmaceutical drug, the method comprising:
Mixing at least two liquid to obtain a mixture (See Paras. 0227-0229 for discussion of mixing a protein solution with a virus elimination treatment such as a detergent and/or an organic solvent; also see Para. 0232 for discussion of other virus elimination treatments); and
Passing said mixture through a structure having multiple interconnected channels, thereby incubating said mixture for virus inactivation (See Para. 0231 for discussion of adding virus elimination treatment prior to contacting the protein solution with the adsorbent; Para. 0137 discloses the various forms of the column, to include a packed bed column),
wherein a first liquid said at least two liquids is a liquid comprising a biopharmaceutical drug and potentially containing a virus (See Para. 0103 for discussion of the protein solution), 
wherein a second liquid of said at least two liquids comprises a virus-inactivating agent (See Paras. 0227-0232), and
wherein said structure having multiple interconnected channels is a packed bed of beads with a non-porous core (See Para. 0137 for discussion of the adsorbent comprising a packed bed; Para. 0179 discloses that the adsorbent particle may comprise a high density non-porous core with a porous material surrounding the core).
	Lihme fails to disclose that the structure having multiple interconnected channels is a packed bed of completely non-porous beads.
 	Fulton teaches an automated liquid handling device that utilizes packed bed of solid-phase, non-porous adsorbent beads in an assay unit, wherein said non-porous beads reduces the diffusion path for binding of molecules in the ample to molecules immobilized on the surface to the order of microns, thus allowing complete binding equilibrium to be reached with a residence time as brief of 30 seconds.  This dramatically reduces the overall assay time by eliminating long incubation times (See Para. 0074).
	It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the non-porous, adsorbent bead taught by Fulton into the interconnected channel structure of Lihme for the purposes of reducing the overall purification time by eliminating long incubation times.
	With respect to claim 2, Lihme discloses that the adsorbent column can be used in a continuous system (See Para. 0137).
	With respect to claim 7, the combination of Lihme and Fulton teaches that the non-porous beads comprise a mean particle diameter in the range of 0.05-1mm, 0.05-0.6 mm, 005 to 0.5 mm, or 0.05-0.3 mm (See Para. 0016 of Lihme for discussion of the mean volume particle diameter being at most 150µm).
	With respect to claim 9, the combination of Lihme and Fulton teaches that the structure having multiple interconnected channels has a length of at least 5cm, or at least 10 cm, or at least 20 cm, or at least 30 cm, or at least 50 cm, or at least 70 cm, or at least 100 cm (See Para. 0626 for discussion of how the column is packed with 50cm of adsorbent, which indicates that the column is at least 50cm long).
With respect to claim 19, the combination of Lihme and Fulton teaches that the virus is an enveloped virus (See Para. 0232 for discussion of how the treatment may result in the killing of enveloped viruses).
With respect to claim 31, Lihme discloses performing the method of step 1 and recovering said biopharmaceutical drug (See Para. 0123 for discussion of how proteins are isolated from the protein solution after contact with the adsorbent/packed bed structure).
With respect to claim 50, Lihme discloses a method for modification of a continuous-flow virus inactivation process,
	Wherein the modification comprises using a structure having multiple interconnected channels for continuous-flow virus inactivation, and passing a mixture of at least two liquids through said structure, thereby incubating said mixture for virus inactivation (See Paras. 0227-0229 for discussion of mixing a protein solution with a virus elimination treatment such as a detergent and/or an organic solvent; also see Para. 0232 for discussion of other virus elimination treatments),
	Wherein said structure having multiple interconnected channels is a packed bed of beads with a non-porous core (See Para. 0137 for discussion of the adsorbent comprising a packed bed; Para. 0179 discloses that the adsorbent particle may comprise a high density non-porous core with a porous material surrounding the core), 
	And wherein said continuous-flow virus inactivation process is a process for the preparation of a biopharmaceutical drug (See Paras. 0015-0022 for discussion of how the invention relates to a process for the isolation and/or fractionation of protein solutions to allow for large scale isolation of one or more blood proteins).
	Lihme fails to disclose that the structure having multiple interconnected channels is a packed bed of completely non-porous beads.
 	Fulton teaches an automated liquid handling device that utilizes packed bed of solid-phase, non-porous adsorbent beads in an assay unit, wherein said non-porous beads reduces the diffusion path for binding of molecules in the ample to molecules immobilized on the surface to the order of microns, thus allowing complete binding equilibrium to be reached with a residence time as brief of 30 seconds.  This dramatically reduces the overall assay time by eliminating long incubation times (See Para. 0074).
	It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the non-porous, adsorbent bead taught by Fulton into the interconnected channel structure of Lihme for the purposes of reducing the overall purification time by eliminating long incubation times.
	With respect to claim 52, the combination of Lihme and Fulton teaches that said virus inactivation process uses a virus-inactivating agent for virus inactivation, and wherein a first of said at least two liquid is a liquid potentially containing a virus (See Para. 0103 for discussion of the protein solution), and wherein a second liquid of said at least two liquids comprises a virus-inactivating agent (See Paras. 0227-0229 for discussion of mixing a protein solution with a virus elimination treatment such as a detergent and/or an organic solvent; also see Para. 0232 for discussion of other virus elimination treatments), and wherein the virus is optionally an enveloped virus (See Para. 0232 for discussion of how the treatment may result in the killing of enveloped viruses).
	With respect to claim 61, the combination of Lihme and Fulton teaches that the non-porous beads are inert (Para. 0177 of Lihme discloses that the beads can take the form of a stainless-steel bead coated with agarose).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Lihme (US 2007/0299251 A1) in view of Fulton et al (US 2011/0020919 A1) and further in view of Xenopoulos et al (US 2015/0133636 A1).
Refer above for the combined teachings of Lihme and Fulton.
	With respect to claim 3, the combination of Lihme and Fulton fails to disclose that the mixing and passing is carried out continuously.
Xenopoulos teaches improved processes and system for the purification of biological molecules, wherein the processes can be performed in a continuous manner (See Abstract).  The term "continuous process," as used herein, refers to a process for purifying a target molecule, which includes two or more process steps (or unit operations), such that the output from one process step flows directly into the next process step in the process, without interruption and/or without the need to collect the entire volume of the output from a process step before performing the next process step.  In a preferred embodiment, two or more process steps can be performed concurrently for at least a portion of their duration.  In other words, in case of a continuous process, as described herein, it is not necessary to complete a process step before the next process step is started, but a portion of the sample is always moving through the process steps.  The term "continuous process" also applies to steps within a process operation, in which case, during the performance of a process operation including multiple steps, the sample flows continuously through the multiple steps that are necessary to perform the process operation.  One example of such a process operation described herein is the flow through purification operation which includes multiple steps that are performed in a continuous manner and employs two or more of flow-through activated carbon, flow-through AEX media, flow-through CEX media, and flow-through virus filtration.  In one embodiment, the flow through purification operation is carried out in the order: activated carbon followed by AEX media followed by CEX media followed by virus filtration (See Para. 0106).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the continuous process/continuous flow method for the purification of biological molecules, as taught by Xenopoulos, into the method taught by combined Lihme and Fulton, for the purpose of expediting the purification process, which saves time and eliminates interruption of or the need to collect the entire volume of the output from a process step before performing the next process step.
	
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lihme (US 2007/0299251 A1) and Fulton et al (US 2011/0020919 A1) in view of Gjerde et al (US 2001/0042714 A1).
Refer above for the combined teachings of Lihme and Fulton.
The combination of Lihme and Fulton fails to disclose that the packed bed of non-porous beads is obtained by a method which comprises subjecting said non-porous beads to a vibration treatment.
Gjerde teaches a chromatography method and system for size-based segregation of a mixture of RNA molecules (See abstract), wherein, to achieve optimal results, it is generally necessary to tightly pack the chromatographic column with the solid phase polymer beads.  Any known method of packing the column with a column packing material can be used in the present invention to obtain adequate high-resolution segregation of RNA molecules.  Typically, a slurry of the polymer beads is prepared using a solvent having a density equal to or less than the density of the polymer beads.  The column is then filled with the polymer bead slurry and vibrated or agitated to improve the packing density of the polymer beads in the column.  Mechanical vibration or sonication are typically used to improve packing density (See Para. 0167).
It would have been obvious to one of ordinary skill in the art at the time filing to incorporate the step of subjecting the bead to a vibration treatment, as taught by Gjerde, into the method of combined Lihme and Fulton, for the purpose of improving the packing density of the polymer beads in the column, thus achieving optimal separation results.

Claim(s) 27 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lihme (US 2007/0299251 A1) and Fulton et al (US 2011/0020919 A1) in view of Hori et al (US 2006/0054557 A1).
Refer above for the combined teaches of Lihme and Fulton.
With respect to claim 27, the combination of Lihme and Fulton fails to disclose that the method achieves at least a 1 Log10 reduction value (LRV), at least a 2 LRV, at least a 4 LRV, or at least a 6 LRV for at least one virus.
Hori teaches a virus removal bag for removing viruses from a virus-containing suspension (See abstract), wherein the log reduction value is used to precisely evaluate the ability of a virus removal membrane to remove viruses.  In the present invention of Hori, it is preferred that the LRV is in the range of from about 3 to 10, and more advantageously from 4 to 9 (See Para. 0150).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the packed column configuration of combined Lihme and Fulton to reflect the preferred LRV values taught by Hori for the purposes of reducing a final concentration of virus remaining after passing through the packed bed.
With respect to claim 56, the combination of Lihme and Fulton fails to teach that the method achieves at least a 1 Log10 reduction value (LRV), at least a 2 LRV, at least a 4 LRV, or at least a 6 LRV for at least one virus.
Hori teaches a virus removal bag for removing viruses from a virus-containing suspension (See abstract), wherein the log reduction value is used to precisely evaluate the ability of a virus removal membrane to remove viruses.  In the present invention of Hori, it is preferred that the LRV is in the range of from about 3 to 10, and more advantageously from 4 to 9 (See Para. 0150).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the packed column configuration of combined Lihme and Fulton to reflect the preferred LRV values taught by Hori for the purposes of reducing a final concentration of virus remaining after passing through the packed bed.


Claim(s) 30 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lihme (US 2007/0299251 A1) in view of Fulton et al (US 2011/0020919 A1)) in view of Kloetzer et al (US 2010/0274046 A1).
Refer above for the combined teachings of Lihme and Fulton.
With respect to claim 30, the combination of Lihme and Fulton fails to teach that the Bodenstein number of said mixture when passing through said structure having multiple interconnected channels is equal to or higher than 50, equal to or higher than 300, equal to or higher than 400, equal to or higher than 500, equal to or higher than 600, or equal to or higher than 800.
Kloetzer teaches a multiple-stage process for the continuous preparation of organic, distillable polyisocyanates, wherein the reaction takes place in a tubular reactor.  It is preferable for said tubular reactors to be prevented from backmixing as far as possible, which is achieved, for example, by adjusting the diameter-length ratio of the tubular reaction, or by the use of internal fittings such as perforated or slotted trays, or static mixers.  The Bodenstein number of the tubular reactor should be greater than 5, preferably greater than 6, more preferably greater than 10, even more preferably from 10 to 600, and most preferably from 10 to 100 (See Paras. 0040-0042).
It would have been obvious to one of ordinary skill in the art at the time of filing to select dimensions of the chromatography column of combined Lihme and Fulton to encompass a Bodenstein number reflective of the higher ends of those taught by the reactors of Kloetzer, for the purpose of reducing backmixture of the mixture.  However, if it is found that that the claimed Bodenstein number ranges are not reasonably taught by the combination of Lihme, Fulton, and Kloetzer, the examiner has found that the specification contains no disclosure of any unexpected results arising therefrom, and that as such the parameters are arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, because where patentability is said to be based upon particular chosen parameters or upon another variable recited in a claim, the applicant must show that the chosen parameters/variables are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to the limitation of the Bodenstein number, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided the chromatography column of modified Lihme with the dimensions recited in the instant claims, which are now considered at most an optimum choice, lacking any disclosed criticality.
The applicant has the burden of proving such criticality.  In re Swenson et al., 56 USPQ 372; In re Scherl, 70 USPQ 204.  However, even though the applicant’s modification may result in great improved utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Swain et al., USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136; MPEP 2144.05(II)(A).
No probative evidence is of record to demonstrate that the dimensions and/or other variables of the invention are significant or are anything more than one of numerous dimensions that one of ordinary skill in the art would find obvious for the purposes of merely changing the dimensions to obtain different results.  Graham v. John Deere Co., 148 USPQ 459.
Accordingly, the examiner argues that this ratio is rather arbitrary and thus obvious over the prior art.  See MPEP 2144.05(II)(III).
With respect to claim 57, the combination of Lihme and Fulton fails to disclose that the Bodenstein number of said mixture when passing through said structure having multiple interconnected channels is equal to or higher than 50, equal to or higher than 300, equal to or higher than 400, equal to or higher than 500, equal to or higher than 600, or equal to or higher than 800.
Kloetzer teaches a multiple-stage process for the continuous preparation of organic, distillable polyisocyanates, wherein the reaction takes place in a tubular reactor.  It is preferable for said tubular reactors to be prevented from backmixing as far as possible, which is achieved, for example, by adjusting the diameter-length ratio of the tubular reaction, or by the use of internal fittings such as perforated or slotted trays, or static mixers.  The Bodenstein number of the tubular reactor should be greater than 5, preferably greater than 6, more preferably greater than 10, even more preferably from 10 to 600, and most preferably from 10 to 100 (See Paras. 0040-0042).
It would have been obvious to one of ordinary skill in the art at the time of filing to select dimensions of the chromatography column of combined Lihme and Fulton to encompass a Bodenstein number reflective of the higher ends of those taught by the reactors of Kloetzer, for the purpose of reducing backmixture of the mixture.  However, if it is found that that the claimed Bodenstein number ranges are not reasonably taught by the combination of Lihme and Fulton, the examiner has found that the specification contains no disclosure of any unexpected results arising therefrom, and that as such the parameters are arbitrary and therefore obvious.  Such unsupported limitations cannot be a basis for patentability, because where patentability is said to be based upon particular chosen parameters or upon another variable recited in a claim, the applicant must show that the chosen parameters/variables are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) and MPEP 2144.05(III).
With respect to the limitation of the Bodenstein number, it would have been obvious to one of ordinary skill in the art at the time of invention to have provided the chromatography column of combined Lihme and Fulton with the dimensions recited in the instant claims, which are now considered at most an optimum choice, lacking any disclosed criticality.
The applicant has the burden of proving such criticality.  In re Swenson et al., 56 USPQ 372; In re Scherl, 70 USPQ 204.  However, even though the applicant’s modification may result in great improved utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ 314.  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Swain et al., USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136; MPEP 2144.05(II)(A).
No probative evidence is of record to demonstrate that the dimensions and/or other variables of the invention are significant or are anything more than one of numerous dimensions that one of ordinary skill in the art would find obvious for the purposes of merely changing the dimensions to obtain different results.  Graham v. John Deere Co., 148 USPQ 459.
Accordingly, the examiner argues that this ratio is rather arbitrary and thus obvious over the prior art.  See MPEP 2144.05(II)(III).

Claim(s) 63-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lihme (US 2007/0299251 A1) and Fulton et al (US 2011/0020919 A1) in view of Guidat et al (US 2010/0078086 A1).
Refer above for the combined teachings of Lihme and Fulton.
With respect to claims 63 and 65, the combination of Lihme and Fulton fails to disclose that the step of passing the mixture through the structure results in essentially equal or more narrow residence time for all parts of the mixture.
Guidat teaches a microfluidic device that comprises at least one reactant passage (26) defined by walls and comprising at least one parallel multiple flow path configuration, said parallel multiple flow path configuration comprising a group of elementary design patterns of the flow path which are arranged in series with fluid communication so as to constitute flow paths, and in parallel so as to constitute a multiple flow path elementary design pattern in the parallel flow paths, said elementary design pattern being able to provide mixing and/or residence time (See Para. 0016).  Provided each flow path is of equal length, width and height to get a constant residence time and hydraulic properties, the parallel multiple flow path configuration according to the invention bring an increase of microreactor chemical production throughput (See Para. 0019).
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the equal dimensions of the flow paths taught by Guidat into the structure of combined Lihme and Fulton for the purpose of providing substantially equal and a narrow range of residence time distribution for fluid flow in the interconnected channel structure.
With respect to claims 64 and 66, the combination of Lihme and Fulton fails to teach that the step of passing the mixture through the structure results in essentially equal or more narrow residence time for all parts of the mixture.
Guidat teaches a microfluidic device that comprises at least one reactant passage (26) defined by walls and comprising at least one parallel multiple flow path configuration, said parallel multiple flow path configuration comprising a group of elementary design patterns of the flow path which are arranged in series with fluid communication so as to constitute flow paths, and in parallel so as to constitute a multiple flow path elementary design pattern in the parallel flow paths, said elementary design pattern being able to provide mixing and/or residence time (See Para. 0016).  Provided each flow path is of equal length, width and height to get a constant residence time and hydraulic properties, the parallel multiple flow path configuration according to the invention bring an increase of microreactor chemical production throughput (See Para. 0019).
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the equal dimensions of the flow paths taught by Guidat into the structure of the combination of Lihme and Fulton for the purpose of providing substantially equal and a narrow range of residence time distribution for fluid flow in the interconnected channel structure.

Allowable Subject Matter
Claims 60 and 62 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest cited prior art of reference fails to disclose or fairly teach that: a) modification comprises adjusting a flow-through time of said mixture in said structure to achieve said Log10 reduction value (LRV), and wherein the flow-through time is adjusted by adjusting the superficial linear velocity of the mixture, the void volume of said structure, or both the superficial linear velocity of the mixture and the void volume (claim 60); or b) that the non-porous beads to not absorb or adsorb components from the liquid mixture (claim 62).  


Response to Arguments
Applicant's arguments filed August 18, 2022 have been fully considered but they are not persuasive.
Applicant argues Lihme fails to disclose: 1) that the structure of Lihme having a multiple interconnected channel in a packed bed of completely non-porous beads; or 2) that Lihme fails to disclose virus inactivation in the presence of a structure having multiple interconnected channels and a biopharmaceutical drug.  
The examiner would like to point out that although applicant uses the term “completely non-porous” in the description of the claimed beads, it should be noted that this language is not in the claims.  Thus, a secondary reference was utilized to demonstrate how 100% non-porous beads could effectively improve the function of the system of Lihme.  However, applicant should consider the incorporation of language into the claims that more clearly defines what would suffice to be interpreted as “non-porous.”  Lihme clearly discusses beads being composed of a non-porous core; applicant should consider claiming elements of the invention’s beads that would suffice to make it entirely non-porous.
With regard to applicant arguments pertaining to virus inactivation occurring during the mixing component, it is unclear where, in either of the claimed methods, it has been recited that virus inactivation has to occur.  Each of claims 1 and 50 states that the passing of the mixture through the interconnected channel structure qualifies as “incubating said mixture for virus inactivation.”  It is unclear where each method positively recites that virus inactivation is occurring or has occurred.  Applicant should consider the incorporation of language that more clearly defines the actual step of virus inactivation in each of these method claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                           November 19, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796